Title: From George Washington to Theodorick Bland, 15 August 1786
From: Washington, George
To: Bland, Theodorick



Dear Sir,
Mount Vernon 15th Augt 1786.

By Colo. Fitzhugh I had the satisfaction to receive the humorous accot you were pleased to give me of your nocturnal journey to Fredericksburg. I recollect very well, the Lady whom you mention to have had for a fellow traveller, & if you should chance to be in her company again, I should be much obliged by your presenting my compliments to her. The even tenor of my life (in which I can expect to meet with few extraordinary adventures) as well as my long seclusion in a great measure, from the exhilirating scenes of mixed society, must be an apology for my not attempting (with such provocatives to gaiety) to say some more sprightly things in reply to the brilliancy of her dialogue; or the vivacity with which you have reported it. I commend you, however, for passing the time in as merry a manner as you possibly could; it is assuredly better to go laughing than crying thro’ the rough journey of life.
I have mentioned your request to Colo. Humphreys, who is still at Mt Vernon & who has put a copy of his last poem into my hands to be forwarded with his compliments to you. He has farther desired me to inform you, in answer to the civil things you have said of it, that he feels himself singularly happy whenever he finds that his works are honored with the approbation of men of taste & liberallity. He regrets that he cannot send you the copy of a former poem, which after being several times reprinted in Europe, has lately been translated by the Marqs de Chastellux, & received with a great deal of applause at Paris.
I shall always be happy to give & receive communications on improvements in farming, & the various branches of agriculture. This is in my opinion, an object of infinite importance to the country; I consider it to be the proper source of American wealth & happiness. Whose streams might become more copious & diffusive, if gentlemen of leisure and capacity would turn their attention to it, & bring the result of their experiments together? Nothing but cultivation is wanting—our lot has certainly

destined a good Country for our inheritance—we begin already to attract the notice of foreigners of distinction. A French general officer whose name is Du Plessis is now at Mount Vernon on his way to Georgia, with a design to settle there—as a farmer.
Sequestered as I am, from the bustlings & intrigues of the world, in the calm walks of private life; I can hardly flatter myself with being able to give much light or assistance, to those who may be engag’d in passing thro’ the dark & thorny paths of politics. I can only repeat what I have formerly told my countrymen in a very serious manner “that honesty will be found, on every experiment, the best policy.” How far arguments deduced from this topic, and from the present alarming troubles in Rhode Island, can with pertinancy & force be made use of against any attempts to procure a paper currency in the State, I leave to your judgment to decide. The advantages which are to be derived from Seminaries of learning—from the improvement of our roads—a proper establishment of our militia—the extension of inland navigation &c. must have struck you in too forcible a manner to need a remembrancer.
My sentiments respecting fœderal measures, in general, are so well known that it is unnecessary to reiterate them.
The two Mrs Washingtons & my nephew join in compliments with me to Mrs Bland & yourself, & I am &c.

G: Washington

